  Case 1:17-cv-00613-JTN-SJB ECF No. 99 filed 03/06/20 PageID.749 Page 1 of 3



                             SUNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN

 DEREK STEPHEN ANTOL, DEREK
 SEBASTIAN ANTOL, DEVON S. ANTOL
 AND TRYSTON ANTOL,

               Plaintiffs,                   Case No. 1:17-cv-613

 v.                                          HON. JANET T. NEFF

 ADAM DENT, KATE STRAUS, CASEY
 BRINGEDAHL, CASEY TRUCKS, PETE
 KUTCHES, and WESTERN MICHIGAN
 ENFORCEMENT TEAM, a public body
 organized under the laws of the State of
 Michigan,

          Defendants.
____________________________________________________________________
 J. Nicholas Bostic (P40653)        Allan C. Vander Laan (P33893)
 Attorney for Plaintiffs            Bradley C. Yanalunas (P80528)
 909 N. Washington Ave.             Cummings, McClorey, Davis & Acho
 Lansing MI 48906                   Attorneys for Defendants Dent, Straus,
 517-706-0132                       Bringedahl and Kutches
 barristerbostic@gmail.com          2851 Charlevoix Dr., S.E. - Suite 327
                                    Grand Rapids MI 49546
                                    616-975-7470
                                    avanderlaan@cmda-law.com
                                    byanalunas@cmda-law.com
____________________________________________________________________

   STIPULATION AND PROPOSED ORDER TO EXTEND THE DATE OF FILING OF
                      SETTLEMENT DOCUMENTS

             NOW COME the Plaintiffs and Defendants Adam Dent, Kate Straus, Casey

Bringedahl and Pete Kutches by and through their respective counsel and, hereby

stipulate and agree to extend the date for filing settlement documents to Wednesday

March 11, 2020 from previously scheduled date of Friday, February 28, 2020. The parties

require additional time to finalize the language to the Release and Settlement Agreement.




01082798-1
  Case 1:17-cv-00613-JTN-SJB ECF No. 99 filed 03/06/20 PageID.750 Page 2 of 3



Further, Plaintiffs require additional time to obtain financial documents requested by

Defendants’ Counsel to release payment.

                                 Respectfully submitted,

DATED: March 6, 2020


                                 By:/s/ J. Nicholas Bostic with permission
                                 J. Nicholas Bostic (P40653)
                                 909 N. Washington Ave.
                                 Lansing MI 48906
                                 Attorney for Plaintiffs



DATED: March 6, 2020
                                 By: /s/ Bradley C. Yanalunas
                                 Allan C. Vander Laan (P33893)
                                 Bradley C. Yanalunas (P80528)
                                 Cummings, McClorey, Davis & Acho
                                 Attorneys for Defendants Dent, Straus,
                                 Bringedahl and Kutches




01082798-1
  Case 1:17-cv-00613-JTN-SJB ECF No. 99 filed 03/06/20 PageID.751 Page 3 of 3



        PROPOSED ORDER TO EXTEND THE DATE OF FILING OF SETTLEMENT
                              DOCUMENTS

             This matter is before the Court upon the stipulation of the parties:

             IT IS HEREBY ORDERED that the date to file settlement documents is extended

from Friday, February 28, 2020 to Wednesday, March 11, 2020 for the reasons stated

above.




Dated: _______________                          _______________________________
                                                JANET T. NEFF
                                                U.S. District Judge




01082798-1
